Appellant sought release from the custody of the sheriff of Hopkins County through habeas corpus proceedings, and was remanded to custody. Hence this attempted appeal.
In view of the fact that the hearing was had in vacation it was necessary that the transcript bear the certificate of the trial judge. Art. 857, C. C. P.; Ex parte Shaffer,92 S.W.2d 250. The absence of such certificate necessitates a dismissal of the appeal.
Further, it is observed that the record fails to show that notice of appeal was given. Under the circumstances, this court is without jurisdiction.
Appellant has filed a motion in which he requests that he be permitted to withdraw the transcript in order that he may have it certified by the trial judge in accordance with the requirements of Art. 857, supra. The motion is granted and the clerk of this court is directed to return the transcript on file here to the clerk of the district court of Hopkins County.
Appellant is granted fifteen days from this date in which to have the record corrected and the appeal properly perfected.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.